Exhibit 10.16

RIVERBED TECHNOLOGY, INC.

2009 INDUCEMENT EQUITY INCENTIVE PLAN

UPDATED TO REFLECT THE 2:1 STOCK SPLIT ON NOVEMBER 8, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1.    INTRODUCTION      1    ARTICLE 2.   
ADMINISTRATION      1    2.1    Committee Composition      1    2.2    Committee
Responsibilities      1    ARTICLE 3.    SHARES AVAILABLE FOR GRANTS      2   
3.1    Basic Limitation      2    3.2    Shares Returned to Reserve      2   
ARTICLE 4.    ELIGIBILITY      2    4.1    Award Grants      2    ARTICLE 5.   
OPTIONS      2    5.1    Stock Option Agreement      2    5.2    Number of
Shares      2    5.3    Exercise Price      2    5.4    Exercisability and Term
     3    5.5    Modification or Assumption of Options      3    5.6    Buyout
Provisions      3    ARTICLE 6.    PAYMENT FOR OPTION SHARES      3    6.1   
General Rule      3    6.2    Surrender of Stock      3    6.3    Exercise/Sale
     3    6.4    Other Forms of Payment      3    ARTICLE 7.    STOCK
APPRECIATION RIGHTS      4    7.1    SAR Agreement      4    7.2    Number of
Shares      4    7.3    Exercise Price      4    7.4    Exercisability and Term
     4    7.5    Exercise of SARs      4    7.6    Modification of SARs      4
   ARTICLE 8.    RESTRICTED SHARES      5    8.1    Restricted Stock Agreement
     5    8.2    Payment for Awards      5    8.3    Vesting Conditions      5
   8.4    Voting and Dividend Rights      5   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page   ARTICLE 9.    RESTRICTED STOCK UNITS      5    9.1   
Restricted Stock Unit Agreement      5    9.2    Payment for Awards      5   
9.3    Vesting Conditions      5    9.4    Voting and Dividend Rights      6   
9.5    Form and Time of Settlement of Stock Units      6    9.6    Death of
Recipient      6    9.7    Creditors’ Rights      6    ARTICLE 10.    CHANGE IN
CONTROL      6    10.1    Effect of Change in Control      6    10.2   
Acceleration      7    ARTICLE 11.    PROTECTION AGAINST DILUTION      7    11.1
   Adjustments      7    11.2    Dissolution or Liquidation      7    11.3   
Reorganizations      7    ARTICLE 12.    LIMITATION ON RIGHTS      9    12.1   
Transferability of Awards      9    12.2    Retention Rights      9    12.3   
Stockholders’ Rights      9    12.4    Regulatory Requirements      9   
ARTICLE 13.    WITHHOLDING TAXES      9    13.1    General      9    13.2   
Share Withholding      10    ARTICLE 14.    FUTURE OF THE PLAN      10    14.1
   Term of the Plan      10    14.2    Amendment or Termination      10   
ARTICLE 15.    DEFINITIONS      10   

 

-ii-



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC.

2009 INDUCEMENT EQUITY INCENTIVE PLAN

ARTICLE 1. INTRODUCTION.

The purpose of the Plan is to provide incentives to attract, retain and motivate
eligible persons whose potential contributions are important to promote the
long-term success of the Company and the creation of stockholder value. The Plan
seeks to achieve this purpose by providing for Awards in the form of
Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, or Stock
Appreciation Rights. The Plan is intended to comply with NASDAQ Rule
4350(i)(1)(A)(iv), which governs granting certain equity awards as a material
inducement to an individual’s entering into employment with the Company.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

ARTICLE 2. ADMINISTRATION.

2.1 Committee Composition. The Committee shall administer the Plan. The
Committee shall consist exclusively of two or more directors of the Company, who
shall be appointed by the Board. In addition, each member of the Committee shall
meet the following requirements:

(a) Any listing standards prescribed by the principal securities market on which
the Company’s equity securities are traded;

(b) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

(c) Any other requirements imposed by applicable law, regulations or rules.

2.2 Committee Responsibilities. The Committee shall (a) select the Employees who
are to receive Awards under the Plan, (b) determine the type, number, vesting
requirements and other features and conditions of such Awards, (c) interpret the
Plan, (d) make all other decisions relating to the operation of the Plan, and
(e) carry out any other duties delegated to it by the Board. The Committee may
adopt such rules or guidelines as it deems appropriate to implement the Plan.
The Committee’s determinations under the Plan shall be final and binding on all
persons.



--------------------------------------------------------------------------------

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

3.1 Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Common Shares issued under the Plan shall not exceed 3,000,000 Common Shares.
The number of Common Shares that are subject to Awards outstanding at any time
under the Plan shall not exceed the number of Common Shares that then remain
available for issuance under the Plan. The limitations of this Section 3.1 and
Section 3.2 shall be subject to adjustment pursuant to Article 11.

3.2 Shares Returned to Reserve. If Options, SARs or RSUs under this Plan are
forfeited or terminate for any other reason before being exercised or settled,
then the Common Shares subject to such Options, SARs or RSUs shall again become
available for issuance under this Plan. If Restricted Shares or Common Shares
issued upon the exercise of Options under this Plan are reacquired by the
Company pursuant to a forfeiture provision or for any other reason, then such
Common Shares shall again become available for issuance under this Plan. If SARs
are exercised, then only the number of Common Shares (if any) actually issued in
settlement of such SARs shall reduce the number available under Section 3.1 and
the balance shall again become available for issuance under the Plan. If RSUs
are settled, then only the number of Common Shares (if any) actually issued in
settlement of such RSUs shall reduce the number available under Section 3.1 and
the balance shall again become available for issuance under the Plan.

ARTICLE 4. ELIGIBILITY.

4.1 Award Grants. Employees shall be eligible for the grant of Options,
Restricted Shares, RSUs, or SARs, so long as the following requirements are met:
(a) the Employee was not previously an Employee or Director, or the Employee is
returning to the employment of the Company following a bona-fide period of
non-employment; and (b) the grant of an Award under the Plan is a material
inducement to the Employee’s decision to enter into the employment of the
Company.

ARTICLE 5. OPTIONS.

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. Each Option granted
hereunder shall be a NSO. The provisions of the various Stock Option Agreements
entered into under the Plan need not be identical.

5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option and shall provide for the adjustment of such
number in accordance with Article 11.

5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price shall in no event be less than 100% of
the Fair Market Value of a Common Share on the date of grant.

 

-2-



--------------------------------------------------------------------------------

5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option. A Stock Option
Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s Service. Options may be awarded in combination with SARs, and such an
Award may provide that the Options will not be exercisable unless the related
SARs are forfeited.

5.5 Modification or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, reprice, extend or assume outstanding options or may
accept the cancellation of outstanding options (whether granted by the Company
or by another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.

5.6 Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

ARTICLE 6. PAYMENT FOR OPTION SHARES.

6.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Common Shares are purchased, except that the Committee at its sole
discretion may accept payment of the Exercise Price in any other form(s)
described in this Article 6. However, if the Optionee is an executive officer of
the Company, he or she may pay the Exercise Price in a form other than cash or
cash equivalents only to the extent permitted by section 13(k) of the Exchange
Act.

6.2 Surrender of Stock. With the Committee’s consent, all or any part of the
Exercise Price may be paid by surrendering, or attesting to the ownership of,
Common Shares that are already owned by the Optionee. Such Common Shares shall
be valued at their Fair Market Value on the date the new Common Shares are
purchased under the Plan.

6.3 Exercise/Sale. With the Committee’s consent, all or any part of the Exercise
Price and any withholding taxes may be paid by delivering (on a form prescribed
by the Company) an irrevocable direction to a securities broker approved by the
Company to sell all or part of the Common Shares being purchased under the Plan
and to deliver all or part of the sales proceeds to the Company.

6.4 Other Forms of Payment. With the Committee’s consent, all or any part of the
Exercise Price and any withholding taxes may be paid in any other form that is
consistent with applicable laws, regulations and rules.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 7. STOCK APPRECIATION RIGHTS.

7.1 SAR Agreement. Each grant of an SAR under the Plan shall be evidenced by an
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical.

7.2 Number of Shares. Each SAR Agreement shall specify the number of Common
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Article 11.

7.3 Exercise Price. Each SAR Agreement shall specify the Exercise Price;
provided that the Exercise Price shall in no event be less than 100% of the Fair
Market Value of a Common Share on the date of grant

7.4 Exercisability and Term. Each SAR Agreement shall specify the date all or
any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. An SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service. SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. An SAR granted under
the Plan may provide that it will be exercisable only in the event of a Change
in Control.

7.5 Exercise of SARs. Upon exercise of an SAR, the Optionee (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company consideration in the form of (a) Common Shares, (b) cash or (c) a
combination of Common Shares and cash, as the Committee shall determine. Each
SAR Agreement shall specify the amount and/or Fair Market Value of the
consideration that the Optionee will receive upon exercising the SAR; provided
that the aggregate consideration shall not exceed the amount by which the Fair
Market Value (on the date of exercise) of the Common Shares subject to the SAR
exceeds the Exercise Price of the SAR. If, on the date an SAR expires, the
Exercise Price of the SAR is less than the Fair Market Value of the Common
Shares subject to the SAR on such date but any portion of the SAR has not been
exercised, then the SAR shall automatically be deemed to be exercised as of such
date with respect to such portion. An SAR Agreement may also provide for an
automatic exercise of the SAR on an earlier date.

7.6 Modification of SARs. Within the limitations of the Plan, NASDAQ rules and
applicable laws, the Committee may modify outstanding SARs. The foregoing
notwithstanding, no modification of an SAR shall, without the consent of the
Optionee, alter or impair his or her rights or obligations under such SAR.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 8. RESTRICTED SHARES.

8.1 Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

8.2 Payment for Awards. Restricted Shares may be sold or awarded under the Plan
for such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, property, full-recourse promissory notes,
past services and future services. If the Participant is an executive officer of
the Company, he or she may pay for Restricted Shares with a promissory note only
to the extent permitted by section 13(k) of the Exchange Act. Within the
limitations of the Plan, the Committee may accept the cancellation of
outstanding options in return for the grant of Restricted Shares.

8.3 Vesting Conditions. Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. The
Committee may include among such conditions the requirement that the performance
of the Company or a business unit of the Company for a specified period of one
or more fiscal years equal or exceed a target determined in advance by the
Committee. A Restricted Stock Agreement may provide for accelerated vesting in
the event of the Participant’s death, disability or retirement or other events.

8.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

ARTICLE 9. RESTRICTED STOCK UNITS.

9.1 Restricted Stock Unit Agreement. Each grant of RSUs under the Plan shall be
evidenced by a Restricted Stock Unit Agreement between the recipient and the
Company. Such RSUs shall be subject to all applicable terms of the Plan and may
be subject to any other terms that are not inconsistent with the Plan. The
provisions of the various RSUs entered into under the Plan need not be
identical.

9.2 Payment for Awards. To the extent that an Award is granted in the form of
RSUs, no cash consideration shall be required of the Award recipients.

9.3 Vesting Conditions. Each Award of RSUs may or may not be subject to vesting.
Vesting shall occur, in full or in installments, upon satisfaction of the
conditions specified in the Restricted Stock Unit Agreement. The Committee may
include among such conditions the

 

-5-



--------------------------------------------------------------------------------

requirement that the performance of the Company or a business unit of the
Company for a specified period of one or more fiscal years equal or exceed a
target determined in advance by the Committee. A Restricted Stock Unit Agreement
may provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. Acceleration of vesting may be
required under Section 11.3.

9.4 Voting and Dividend Rights. The holders of RSUs shall have no voting rights.
Prior to settlement or forfeiture, any RSU awarded under the Plan may, at the
Committee’s discretion when granting the RSU carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Common Share while the RSU is outstanding.
Settlement of dividend equivalents may be made in the form of cash, in the form
of Common Shares, or in a combination of both. Prior to distribution, any
dividend equivalents that are not paid shall be subject to the same conditions
and restrictions as the Stock Units to which they attach.

9.5 Form and Time of Settlement of Stock Units. Settlement of vested RSUs may be
made in the form of (a) cash, (b) Common Shares or (c) any combination of both,
as determined by the Committee. The actual number of RSUs eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting RSUs
into cash may include (without limitation) a method based on the average Fair
Market Value of Common Shares over a series of trading days. Until an Award of
RSUs is settled, the number of such RSUs shall be subject to adjustment pursuant
to Article 11.

9.6 Death of Recipient. Any RSU Award that becomes payable after the recipient’s
death shall be distributed to the recipient’s beneficiary or beneficiaries. Each
recipient of a RSU Award under the Plan shall designate one or more
beneficiaries for this purpose by filing the prescribed form with the Company. A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Award recipient’s death. If no beneficiary was
designated or if no designated beneficiary survives the Award recipient, then
any RSU Award that becomes payable after the recipient’s death shall be
distributed to the recipient’s estate.

9.7 Creditors’ Rights. A holder of RSUs shall have no rights other than those of
a general creditor of the Company. RSUs represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Restricted Stock Unit Agreement.

ARTICLE 10. CHANGE IN CONTROL

10.1 Effect of Change in Control. In the event of any Change in Control, each
outstanding Award shall automatically accelerate so that each such Award shall,
immediately prior to the effective date of the Change in Control, become fully
exercisable for all of the shares of Common Stock at the time subject to such
Award and may be exercised for any or all of those shares as fully-vested shares
of Common Stock. However, an outstanding Award shall not so accelerate if and to
the extent such Award is, in connection with the Change in Control, either to be
assumed by the successor corporation (or parent thereof) or to be replaced with
a comparable Award for shares

 

-6-



--------------------------------------------------------------------------------

of the capital stock of the successor corporation (or parent thereof). The
determination of Award comparability shall be made by the Committee, and its
determination shall be final, binding and conclusive.

10.2 Acceleration. The Committee shall have the discretion, exercisable either
at the time the Award is granted or at any time while the Award remains
outstanding, to provide for the automatic acceleration of vesting upon the
occurrence of a Change in Control, whether or not the Award is to be assumed or
replaced in the Change in Control, or in connection with a termination of a
Participant’s Service following a Change in Control.

ARTICLE 11. PROTECTION AGAINST DILUTION.

11.1 Adjustments. In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares or a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding adjustments
shall automatically be made in each of the following:

(a) The number of Options, SARs, Restricted Shares and RSUs available for future
Awards under Article 3;

(b) The number of Common Shares covered by each outstanding Option and SAR;

(c) The Exercise Price under each outstanding Option and SAR; or

(d) The number of RSUs included in any prior Award that has not yet been
settled.

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this
Article 11, a Participant shall have no rights by reason of any issuance by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class.

11.2 Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and RSUs shall terminate immediately prior to the
dissolution or liquidation of the Company.

11.3 Reorganizations. In the event that the Company is a party to a merger or
consolidation, all outstanding Awards shall be subject to the agreement of
merger or consolidation. Such agreement shall provide for one or more of the
following:

 

-7-



--------------------------------------------------------------------------------

(a) The continuation of such outstanding Awards by the Company (if the Company
is the surviving corporation).

(b) The assumption of such outstanding Awards by the surviving corporation or
its parent, provided that the assumption of Options or SARs shall comply with
section 424(a) of the Code.

(c) The substitution by the surviving corporation or its parent of new awards
for such outstanding Awards, provided that the substitution of Options or SARs
shall comply with section 424(a) of the Code.

(d) Full exercisability of outstanding Options and SARs and full vesting of the
Common Shares subject to such Options and SARs, followed by the cancellation of
such Options and SARs. The full exercisability of such Options and SARs and full
vesting of such Common Shares may be contingent on the closing of such merger or
consolidation. The Optionees shall be able to exercise such Options and SARs
during a period of not less than five full business days preceding the closing
date of such merger or consolidation, unless (i) a shorter period is required to
permit a timely closing of such merger or consolidation, and (ii) such shorter
period still offers the Optionees a reasonable opportunity to exercise such
Options and SARs. Any exercise of such Options and SARs during such period may
be contingent on the closing of such merger or consolidation.

(e) The cancellation of outstanding Options and SARs and a payment to the
Optionees equal to the excess of (i) the Fair Market Value of the Common Shares
subject to such Options and SARs (whether or not such Options and SARs are then
exercisable or such Common Shares are then vested) as of the closing date of
such merger or consolidation over (ii) their Exercise Price. Such payment shall
be made in the form of cash, cash equivalents, or securities of the surviving
corporation or its parent with a Fair Market Value equal to the required amount.
Such payment may be made in installments and may be deferred until the date or
dates when such Options and SARs would have become exercisable or such Common
Shares would have vested. Such payment may be subject to vesting based on the
Optionee’s continuing Service, provided that the vesting schedule shall not be
less favorable to the Optionee than the schedule under which such Options and
SARs would have become exercisable or such Common Shares would have vested. If
the Exercise Price of the Common Shares subject to such Options and SARs exceeds
the Fair Market Value of such Common Shares, then such Options and SARs may be
cancelled without making a payment to the Optionees. For purposes of this
Subsection (e), the Fair Market Value of any security shall be determined
without regard to any vesting conditions that may apply to such security.

(f) The cancellation of outstanding RSUs and a payment to the Participants equal
to the Fair Market Value of the Common Shares subject to such RSUs (whether or
not such RSUs are then vested) as of the closing date of such merger or
consolidation. Such payment shall be made in the form of cash, cash equivalents,
or securities of the surviving corporation or its parent with, a Fair Market
Value equal to the required amount. Such payment may

 

-8-



--------------------------------------------------------------------------------

be made in installments and may be deferred until the date or dates when such
RSUs would have vested. Such payment may be subject to vesting based on the
Participant’s continuing Service, provided that the vesting schedule shall not
be less favorable to the Participant than the schedule under which such RSUs
would have vested. For purposes of this Subsection (f), the Fair Market Value of
any security shall be determined without regard to any vesting conditions that
may apply to such security.

ARTICLE 12. LIMITATION ON RIGHTS.

12.1 Transferability of Awards. Unless determined otherwise by the Committee,
Awards may not be sold, pledged, assigned, hypothecated, or otherwise
transferred in any manner other than by will or by the laws of descent and
distribution, and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Committee makes an Award transferable, such Award
will contain such additional terms and conditions as the Committee deems
appropriate; provided, however, that in no event may an Award be transferred to
a third party for value.

12.2 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee or
Director. The Company and its Parents, Subsidiaries and Affiliates reserve the
right to terminate the Service of any Employee at any time, with or without
cause, subject to applicable laws, the Company’s certificate of incorporation
and by-laws and a written employment agreement (if any).

12.3 Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or, if applicable, the time when he or she becomes
entitled to receive such Common Shares by filing any required notice of exercise
and paying any required Exercise Price. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan.

12.4 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing or to an
exemption from registration, qualification or listing.

ARTICLE 13. WITHHOLDING TAXES.

13.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The

 

-9-



--------------------------------------------------------------------------------

Company shall not be required to issue any Common Shares or make any cash
payment under the Plan until such obligations are satisfied.

13.2 Share Withholding. To the extent that applicable law subjects a Participant
to tax withholding obligations, the Committee may permit such Participant to
satisfy all or part of such obligations by having the Company withhold all or a
portion of any Common Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Common Shares that he or she previously
acquired, in each case having a Fair Market Value equal to the minimum amount
required to be withheld. Such Common Shares shall be valued at their Fair Market
Value on the date they are withheld or surrendered.

ARTICLE 14. FUTURE OF THE PLAN.

14.1 Term of the Plan. The Plan, as set forth herein, shall become effective
upon its adoption by the Board. The Plan shall remain in effect until the
earlier of (a) the date the Plan is terminated under Section 14.2 or (b) the10th
anniversary of the date the Board adopted the Plan.

14.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof that
is adverse to a Participant, shall not affect any Award previously granted under
the Plan without the Participant’s consent.

ARTICLE 15. DEFINITIONS.

15.1 “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

15.2 “Award” means any award of an Option, an SAR, a Restricted Share or a RSU
under the Plan.

15.3 “Board” means the Company’s Board of Directors, as constituted from time to
time.

15.4 “Change to Control” means:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

 

-10-



--------------------------------------------------------------------------------

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:

(i) Had been directors of the Company on the date 24 months prior to the date of
such change in the composition of the Board (the “Original Directors”); or

(ii) Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii); or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Subsection (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

15.5 “Code” means the Internal Revenue Code of 1986, as amended.

15.6 “Committee” means a committee of the Board, as described in Article 2.

15.7 “Common Share” means one share of the common stock of the Company.

15.8 “Company” means Riverbed Technology, Inc., a Delaware corporation.

15.9 “Director” means a member of the Board.

15.10 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate.

15.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

15.12 “Exercise Price,” in the case of an Option, means the amount for which one
Common Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of an SAR,
means an amount, as specified in the

 

-11-



--------------------------------------------------------------------------------

applicable SAR Agreement, which is subtracted from the Fair Market Value of one
Common Share in determining the amount payable upon exercise of such SAR.

15.13 “Fair Market Value” means the market price of Common Shares, determined by
the Committee in good faith on such basis as it deems appropriate. Whenever
possible, the determination of Fair Market Value by the Committee shall be based
on the prices reported in The Wall Street Journal. Such determination shall be
conclusive and binding on all persons.

15.14 “Nonqualified Stock Option” or “NSO” means a stock option not described in
sections 422 or 423 of the Code.

15.15 “Option” means a NSO granted under the Plan and entitling the holder to
purchase Common Shares.

15.16 “Optionee” means an individual or estate who holds an Option or SAR.

15.17 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

15.18 “Participant” means an individual or estate who holds an Award.

15.19 “Plan” means this Riverbed Technology, Inc. 2009 Inducement Equity
Incentive Plan, as amended from time to time.

15.20 “Restricted Share” means a Common Share awarded under the Plan.

15.21 “Restricted Stock Agreement” means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.

15.22 Restricted Stock Unit” or “RSU” means a bookkeeping entry representing the
equivalent of one Common Share, as awarded under the Plan. Each Restricted Stock
Unit represents an unfunded and unsecured obligation of the Company.

15.23 “Restricted Stock Unit Agreement” means the agreement between the Company
and the recipient of a Restricted Stock Unit that contains the terms, conditions
and restrictions pertaining to such Restricted Stock Unit.

15.24 Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that is designated as a Stock Appreciation Right.

 

-12-



--------------------------------------------------------------------------------

15.25 “SAR Agreement” means the agreement between the Company and an Optionee
that contains the terms, conditions and restrictions pertaining to his or her
SAR.

15.26 “Service” means service as an Employee.

15.27 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

15.28 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other titan the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

 

-13-